 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN SALAZAR,                                    Case No. 1:20-cv-01464-NONE-BAM (PC)
12                       Plaintiff,                     ORDER CONTINUING SETTLEMENT
                                                        CONFERENCE
13           v.
14    CLARK, et al.,                                    (ECF No. 22)

15                       Defendants.                    Date: August 17, 2021
                                                        Time: 11:00 a.m.
16

17

18          A remote settlement conference in this matter is currently scheduled on July 23, 2021, at

19   10:30 a.m. before Magistrate Judge Stanley A. Boone. In light of the coronavirus (COVID-19)

20   outbreak and the evolving coronavirus protocols, the Court has ordered that the settlement

21   conference occur remotely through the Zoom videoconferencing application. (ECF No. 22.)

22          The Court, having been informed that the videoconferencing equipment at Kern Valley

23   State Prison, where Plaintiff is currently incarcerated, is unavailable on July 23, 2021, for good

24   cause continues the settlement conference previously scheduled on that date to August 17, 2021

25   at 11:00 a.m. All provisions of the prior order setting the settlement conference, (ECF No. 22),

26   shall apply for the new settlement conference date. The parties shall submit their confidential

27   settlement statements at least one week in advance of the new settlement conference date.

28   ///
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. The remote settlement conference will be continued to August 17, 2021 at 11:00 a.m.;

 3        and

 4     2. Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-

 5        5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including

 6        any necessary passcodes, for all parties. Counsel for Defendants is also required to

 7        arrange for Plaintiff’s participation by contacting the Litigation Coordinator at the

 8        institution where Plaintiff is housed and providing the necessary Zoom contact

 9        information.

10
     IT IS SO ORDERED.
11

12     Dated:   June 2, 2021                                /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
